Exhibit 10.42

BAKER HUGHES INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
AWARD OF RESTRICTED STOCK UNITS
PAYABLE IN SHARES
The Compensation Committee (the “Committee”) of the Board of Directors of Baker
Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby awards to you, effective as of Grant Date (the “Grant Date”), a
certain number of restricted stock units, in each case, as set forth in your
Plan account maintained by Fidelity Stock Plan Services (the “Restricted Stock
Units”), on the following terms and conditions:
The Restricted Stock Units that are awarded hereby to you will be subject to the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of such Restricted Stock Units and the obligation to forfeit and
surrender such Restricted Stock Units to the Company (the “Forfeiture
Restrictions”). The Forfeiture Restrictions will lapse as to the Restricted
Stock Units that are awarded hereby in accordance with the following schedule
provided that the termination of your employment with the Company and all
Affiliates (a “Termination of Employment”) has not occurred prior to the
applicable lapse date:
(a)
on the first anniversary of the Grant Date, the Forfeiture Restrictions will
lapse as to one-third of the Restricted Stock Units subject to this Agreement;
and

(b)
on each succeeding anniversary of the Grant Date, the Forfeiture Restrictions
will lapse as to an additional one-third of the Restricted Stock Units subject
to this Agreement, so that on the third anniversary of the Grant Date the
Forfeiture Restrictions will lapse as to all of the Restricted Stock Units
subject to this Agreement.

If a Change in Control of the Company occurs or you incur a Termination of
Employment before the third anniversary of the Grant Date, your rights to the
Restricted Stock Units under this Agreement will be determined as provided in
the attached Terms and Conditions of Restricted Stock Unit Award Agreements (the
“Terms and Conditions”).
Upon the lapse of the Forfeiture Restrictions applicable to a Restricted Stock
Unit that is awarded hereby, the Company will issue to you one share of the
Company’s Common Stock, $1.00 par value per share (the “Common Stock”), in
exchange for such Restricted Stock Unit and thereafter you will have no further
rights with respect to such Restricted Stock Unit. Such shares of the Common
Stock will be transferable by you (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).
If during the period you hold any Restricted Stock Units awarded hereby the
Company pays a dividend in cash with respect to the outstanding shares of the
Common Stock (a “Cash Dividend”), then the Company will credit to an account
established for you by the Company under the Plan (the “Account”) an amount
equal to the product of (a) the Restricted Stock Units awarded hereby that have
not been forfeited to the Company or exchanged by the Company for shares of the
Common

 

--------------------------------------------------------------------------------



Stock and (b) the amount of the Cash Dividend paid per share of the Common Stock
(the “Dividend Equivalent Credit”). The Company will pay to you, in cash, an
amount equal to the Dividend Equivalent Credits credited to the Account with
respect to a Restricted Stock Unit on the date the Forfeiture Restrictions
applicable to that Restricted Stock Unit lapse (and in no case later than the
end of the calendar year in which the Forfeiture Restrictions applicable to that
Restricted Stock Unit lapse or, if later, the 15th day of the third month
following the date the Forfeiture Restrictions applicable to that Restricted
Stock Unit lapse).
If during the period you hold any Restricted Stock Units awarded hereby the
Company pays a dividend in shares of the Common Stock with respect to the
outstanding shares of the Common Stock, then the Company will increase the
Restricted Stock Units awarded hereby that have not then been exchanged by the
Company for shares of the Common Stock by an amount equal to the product of
(a) the Restricted Stock Units awarded hereby that have not been forfeited to
the Company or exchanged by the Company for shares of the Common Stock and
(b) the number of shares of the Common Stock paid by the Company per share of
the Common Stock (collectively, the “Stock Dividend Restricted Stock Units”).
Each Stock Dividend Restricted Stock Unit will be subject to same Forfeiture
Restrictions and other restrictions, limitations and conditions applicable to
the Restricted Stock Unit for which such Stock Dividend Restricted Stock Unit
was awarded and will be exchanged for shares of the Common Stock at the same
time and on the same basis as such Restricted Stock Unit.
The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution). Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement will be void and the Company Group
will not be bound thereby.
Any shares of the Common Stock issued to you in exchange for Restricted Stock
Units awarded hereby may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities laws.
You also agree that the Company may refuse to transfer any such shares of the
Common Stock if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable federal or
state securities law.
The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8. A Prospectus describing the Plan and the shares of Common Stock and the
Terms and Conditions can be found on the Fidelity Stock Plan Services website at
www.netbenefits.fidelity.com. You may also obtain a copy of the Plan Prospectus
by requesting it from the Company.
Capitalized terms that are not defined herein will have the meaning ascribed to
such terms in the Plan or the Terms and Conditions; provided that the term
“Change in Control of the Company” has the meaning ascribed to that term in the
Terms and Conditions.
In accepting the award of Restricted Stock Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions.

 

--------------------------------------------------------------------------------



                    
BAKER HUGHES INCORPORATED
 
 
Martin S. Craighead
Chairman and Chief Executive Officer




 

--------------------------------------------------------------------------------

Exhibit 10.42

BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
RESTRICTED STOCK UNIT AWARD AGREEMENTS
GRANTED AFTER NOVEMBER 16, 2014

These Terms and Conditions are applicable to a restricted stock unit award
granted pursuant to the Baker Hughes Incorporated 2002 Director and Officer
Long-Term Incentive Plan (the “Plan”) after November 16, 2014 and are
incorporated as part of the Restricted Stock Unit Award Agreement setting forth
the terms of such restricted stock unit award (the “Agreement”).
1.
TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will apply
in the event your employment with the Company or any entity that, directly or
indirectly, controls, or is controlled by, or is under common control with, the
Company (an “affiliate”) terminates without a contemporaneous transfer of
employment to the Company or an affiliate (a “Termination of Employment”), or a
Change in Control of the Company occurs, before the third anniversary of the
Grant Date (the “Third Anniversary Date”) under the Restricted Stock Unit Award
Agreement awarded to you (the “Agreement”):

1.1    Termination Generally. If you incur a Termination of Employment on or
before the Third Anniversary Date for any reason other than one of the reasons
described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions then
applicable to the Restricted Stock Units will not lapse and the number of
Restricted Stock Units then subject to the Forfeiture Restrictions will be
forfeited to the Company on the date of your Termination of Employment.
1.2    Change in Control of the Company.
(i)    Definition of Change in Control of the Company. Except as set forth in
the immediately following sentence, for purposes of these Terms and Conditions,
“Change in Control of the Company” has the meaning ascribed to that term in the
Plan. Notwithstanding any other provision of (1) these Terms and Conditions (but
subject to Section 1.5), (2) the Plan, (3) any change in control arrangement
that covers you, or (4) any other document or arrangement, solely for purposes
of the Agreement and these Terms and Conditions (but subject to Section 1.5),
the term “Change in Control of the Company” shall not include the consummation
of any of the transactions contemplated by the Agreement and Plan of Merger
entered into as of November 16, 2014 among Halliburton Company, Red Tiger LLC
and Baker Hughes Incorporated (the “Halliburton Merger Agreement”).
(ii)     Termination of Employment Does Not Occur Before a Change in Control of
the Company on or Before the Third Anniversary Date. If a Change in Control of
the Company occurs on or before the Third Anniversary Date and you do not incur
a Termination of Employment before the date the Change in Control of the Company
occurs, then all remaining Forfeiture Restrictions will lapse at the time the
Change in Control of the Company occurs. For the avoidance of doubt, for this
purpose a

 
1

--------------------------------------------------------------------------------

Exhibit 10.42

Change in Control of the Company does not include the consummation of any of the
transactions contemplated by the Halliburton Merger Agreement.
1.3    Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the Third Anniversary Date and while in the active employ of the Company or any
of its affiliates (collectively, the “Company Group”) one or more members of the
Company Group, all remaining Forfeiture Restrictions will immediately lapse on
the date of your Termination of Employment due to your becoming permanently
disabled. For purposes of this Section 1.3, you will be “permanently disabled”
if you (a) are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) are, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company Group.
1.4    Death. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you die before the Third Anniversary
Date and while in the active employ of one or more members of the Company Group,
all remaining Forfeiture Restrictions will immediately lapse on the date of your
Termination of Employment due to death.
1.5    Involuntary Termination of Employment Within One Year Period Commencing
on the Closing Date. Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if you incur an Involuntary
Termination of Employment within the one-year period commencing on the Closing
Date as defined in the Halliburton Merger Agreement (the “Closing Date”), all
remaining Forfeiture Restrictions will immediately lapse on the date of your
Involuntary Termination of Employment. For purposes of this Section 1.5,
“Involuntary Termination of Employment” means your Termination of Employment
that results from your termination of employment by the Company or its affiliate
without “cause” as defined below or your resignation for “good reason” as
defined below. For purposes of these Terms and Conditions, “cause” means (i)
your willful and continued failure to substantially perform your duties with the
Company or its affiliate (other than such failure resulting from your incapacity
due to physical or mental illness) or (ii) your willful engaging in conduct that
is demonstrably and materially injurious to the Company or its affiliate,
monetarily or otherwise. For purposes of these Terms and Conditions, the term
“good reason” has the meaning ascribed to that term (or a term of like import)
in the applicable Company severance arrangement that covered you immediately
prior to the Closing Date, or if such Company severance arrangement does not
define good reason or if you are not covered by a Company severance arrangement
immediately prior to the Closing Date, “good reason” means the occurrence
(without your express written consent) of either of the following acts by the
Company or its affiliate, unless, in the case of an act described in clause (a)
below, such act is corrected prior to your Termination of Employment for good
reason: (a) a reduction by the Company or its affiliate in your annual base
compensation as in effect on the Grant Date or as it may be increased from time
to time, except for across-the board salary reductions similarly affecting

 
2

--------------------------------------------------------------------------------

Exhibit 10.42

all individuals having a similar level of authority and responsibility with the
Company or its affiliate or (b) the relocation of your principal place of
employment to a location outside of a 30-mile radius from your principal place
of employment immediately prior to the Closing Date or the Company’s or its
affiliate’s requiring you to be based anywhere other than such principal place
of employment (or permitted relocation thereof) except for required travel on
the Company’s or its affiliate’s business to an extent substantially consistent
with your business travel obligations immediately prior to the Closing Date.
2.
PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date of your Termination of Employment, then your
right to receive the shares of the Common Stock, to the extent still outstanding
at that time, will be completely forfeited. A "Prohibited Activity" will be
deemed to have occurred, as determined by the Committee in its sole and absolute
discretion, if you divulge any non-public, confidential or proprietary
information of the Company Group, but excluding information that (a) becomes
generally available to the public other than as a result of your public use,
disclosure, or fault, or (b) becomes available to you on a non-confidential
basis after the date of your Termination of Employment from a source other than
a member of the Company Group prior to the public use or disclosure by you,
provided that such source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation.

3.
TAX WITHHOLDING. To the extent that the receipt of the Restricted Stock Units or
the lapse of any Forfeiture Restrictions results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, the Company is
authorized to withhold from any shares of Common Stock issued under the
Agreement or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation including (without limitation) shares of
the Common Stock sufficient to satisfy the withholding obligation.

4.
NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution.

5.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Restricted Stock
Units will not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.
RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You will not
have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted Stock Units that are
awarded hereby. Only after a share of the Common Stock is issued in exchange for


 
3

--------------------------------------------------------------------------------

Exhibit 10.42

a Restricted Stock Unit will you have all of the rights of a shareholder with
respect to such share of Common Stock issued in exchange for a Restricted Stock
Unit.
7.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you will be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee will determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination will be final and binding on all persons.

8.
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement will be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

9.
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
shares of the Common Stock issued under the Agreement an appropriate legend
restricting resale or other transfer of such shares except in accordance with
such Act and all applicable rules thereunder.

10.
LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

11.
DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the restricted stock units granted to awardees for all employees in the Company
Group worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of restricted units included in any award (“Employee
Personal Data”). From time to time during the course of your employment in the
Company Group, the Company may transfer certain of your Employee Personal Data
to Affiliates as necessary for the purpose of implementation, administration and
management of your participation in the Plan (the “Purposes”), and the Company
and its Affiliates may each further transfer your Employee Personal Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”). The countries to which
your Employee Personal Data may be transferred may have data protection
standards that are different than those in your home country and that offer a
level of data protection that is less than that in your home country.
In accepting the award of the Restricted Stock Units set forth in the Agreement,
you hereby expressly acknowledge that you understand that from time to time
during the course of your employment in the Company Group the Company may
transfer your Employee Personal Data to Data Recipients for the Purposes. You
further acknowledge that you understand that the countries to which your
Employee Personal Data may be transferred may have data

 
4

--------------------------------------------------------------------------------

Exhibit 10.42

protection standards that are different than those in your home country and that
offer a level of data protection that is less than that in your home country.
Further, in accepting the award of the Restricted Stock Units set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.
12.
RECOUPMENTS. If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, if you are then a current or
former executive officer of the Company you will forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent specified in
any of the Company’s compensation recoupment policies established or amended
(now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Further,
if the Company is required to prepare an accounting restatement due in whole or
in part to your misconduct, you will forfeit and must repay to the Company any
compensation awarded under the Agreement to the extent required by the Board of
Directors of the Company in accordance with the terms of the Company’s
compensation recoupment policy as in effect on January 23, 2014.

13.
OTHER AGREEMENTS. Nothing in these Terms and Conditions is intended to reduce
the Company’s protections or your obligations under (1) any other agreement
between you and the Company or any other member of the Company Group, (2) the
common law, or (3) any applicable state, federal or foreign statute.

14.
GOVERNING LAW AND VENUE. The Plan, these Terms and Conditions and the award of
the restricted stock units set forth in the Agreement shall be governed by the
laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan,
these Terms and Conditions and the award of the restricted stock units to the
substantive law of another jurisdiction. In accepting the award of the
restricted stock units you are deemed to agree to submit to the exclusive
jurisdiction and venue of the federal or state courts of Harris County, Texas,
to resolve any and all issues that may arise out of or relate to the Plan, these
Terms and Conditions and the award of the restricted stock units.    

15.
SEVERABILITY AND BLUE PENCILING. If any single Section or clause of these Terms
and Conditions should be found unenforceable, it shall be severed and the
remaining Sections and clauses of these Terms and Conditions shall be enforced
in accordance with the intent of these Terms and Conditions. If any particular
provision of these Terms and Conditions shall be adjudicated to be invalid or
unenforceable, the Company and you specifically authorize the court making such
determination to edit the invalid or unenforceable provision to allow these
Terms and Conditions, and the provisions thereof, to be valid and enforceable to
the fullest extent allowed by law or public policy.

16.
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict


 
5

--------------------------------------------------------------------------------

Exhibit 10.42

between these Terms and Conditions and the Plan provisions, the Plan provisions
(subject to Sections 1.2 and 1.5) will control. The terms “you” and “your” refer
to the Participant named in the Agreement. Capitalized terms that are not
defined herein will have the meanings ascribed to such terms in the Plan or the
Agreement. The Company’s rights under these Terms and Conditions and the
Agreement may be assigned by the Company. For the avoidance of doubt, from and
after the Closing Date, the term “affiliate” will include Halliburton Company
and any entity that, directly or indirectly, controls, or is controlled by, or
is under common control with, Halliburton Company.



 
6